Citation Nr: 1208029	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-27 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as adjustment disorder with depressed mood and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach
INTRODUCTION

The Veteran served on active duty from November 2002 to May 2006.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the RO.  

After reviewing the record, the Board finds that additional development of the evidence is warranted prior to further consideration by the Board.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In June 2011, during the course of the appeal, the Veteran had a hearing at the RO before an Acting Veterans Law Judge who is no longer employed by the Board.  In January 2012, the Board informed the Veteran of that circumstance and noted that the law requires the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  Therefore, the Board informed the Veteran of his options, including his right to an additional hearing.

In February 2012, the Veteran accepted the Board's offer to have another hearing at the RO before a different Veterans Law Judge.  Accordingly, the case is REMANDED for the following actions:

Schedule the Veteran for a hearing at the RO before a member of the Board.  

Should the Veteran fail to report for his hearing, a copy of the notice informing him of the date, time, and place of the hearing must be associated with the claims file.  If the hearing notice is returned as undeliverable, that fact must be noted in writing and also associated with the claims file.

Thereafter, if in order, return the case to the Board for further appellate consideration.  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

